DETAILED ACTION
	1.	This action is in response to the election filed on 10/24/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant's election with traverse of Species I: Figures 7-10 and 34, which reads on claims 1-12, 15-27 and 30 in the reply filed on 10/24/22 is acknowledged. The traversal is on the ground(s) that
“First, the embodiment of Fig. 11 (as alleged by the examiner to correspond to Species II) represents a variant that is recognizable and credible by the skilled person. For instance, page 19, 1st paragraph of the specification clearly describes that the hybrid power converter of Fig. 11 operates more or less the same as the hybrid power converter of Fig. 7 with only the exception of the buck demagnetizing phase (shown in Fig. 10 for the power converter of Fig. 7) involving both switches S3 and S4. As a result, there should no search and/or examination burden for all species.”

 “Moreover, applicant notes note that the description on pages 21 — 24 with reference to Figs. 14 — 33 (as alleged by the examiner to correspond to Species III — VI) are clearly described as respective extensions for the embodiments of Figs. 7 and 11 (i.e., alleged Species | and Il), see for example page 21, 1st paragraph and page 22, 2nd paragraph. Thus, they are asserted to belong to one single species, or at least a single grouping of patentably indistinct species.”

This is not found persuasive because Applicant’s figure 7 shows S4 is coupled between VLX and PGND and figure 11 shows S4 coupled between VCX and VLX. These figures show different configuration of switch S4. Therefore, there is search and/or examination burden for all species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14 and 28-29 read on non-elected Species II, figure 11. Therefore, claims 13-14 and 28-29 should have been withdrawn. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	 Claims 1-12, 15-27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahiro et al. (US 20200295655).
Regarding claim 1: Takahiro et al. disclose a power converter (i.e. figures 4-8C) configured to receive an input voltage (i.e. Vin) at an input node (i.e. node of Vin) of the power converter (i.e. 20) and to generate an output voltage (i.e. Vo) at an output node (i.e. node of Vo) of the power converter (i.e. 20), the power converter (i.e. 20) comprising: 
- an inductor (i.e. L) coupled between an inductor node (i.e. node Vx) and the output node (i.e. node of Vo), 
- a flying capacitor (i.e. Cfb) coupled between a first capacitor node (i.e. node connects SW2-3 and SW2-4) and a second capacitor node (i.e. node connects SW2-1 and SW2-2), 
- a first switching element (i.e. SW2-3) coupled between the input node (i.e. node of Vin) and the first capacitor node (i.e. node connects SW2-3 and SW2-4), and 
- a second switching element (i.e. SW2-2) coupled between the second capacitor node (i.e. node connects SW2-1 and SW2-2) and the inductor node (i.e. node Vx).
 	Regarding claim 2: (i.e. figure 6B) wherein the power converter is configured to, during a first phase of a buck operation mode (i.e. buck mode of figure 6B), open the second switching element (i.e. SW2-2) such that the second capacitor node (i.e. node connects SW2-1 and SW2-2) is isolated from the inductor node (i.e. node Vx).
 	Regarding claim 3: (i.e. figures 4-8C) further comprising a third switching (i.e. SW2-1) element coupled between the input node (i.e. node Vx) and the second capacitor node (i.e. node connects SW2-1 and SW2-2).
 	Regarding claim 4: (i.e. figures 4-8C) further comprising a fourth switching (i.e. SW2-4) element coupled between the first capacitor node (i.e. node connects SW2-3 and SW2-4) and a reference potential (i.e. ground).
 	Regarding claim 5: (i.e. figures 4-8C) further comprising a fifth switching element (i.e. SW2-5) coupled between the inductor node (i.e. node Vx) and the reference potential (i.e. ground).
 	Regarding claim 6: (i.e. figure 6B) wherein the power converter is configured to, during the first phase of the buck operation mode (i.e. buck mode of figure 6B), establish a current path from a reference potential via the inductor (i.e. L) to the output node, and a current path from the input node via the flying capacitor (i.e. Cfb) to the reference potential (i.e. see current paths when SW2-2 is opened).
 	Regarding claim 7: (i.e. figure 6A) wherein the power converter is configured to, during a second phase of the buck operation mode (i.e. buck mode of figure 6A), establish a current path from the input node via the inductor (i.e. L) to the output node, and a current path from the input node via the flying capacitor (i.e. Cfb) to a reference potential (i.e. see current paths when SW2-2 is closed).
 	Regarding claim 8: (i.e. figure 8A) wherein the power converter is configured to, during a first phase of a boost operation mode (i.e. boost mode of figure 8A), establish a current path from the input node via the flying capacitor (i.e. Cfb) and via the inductor (i.e. L) to the output node (i.e. see current path when SW2-1 is open).
 	Regarding claim 9: (i.e. figure 8B) wherein the power converter is configured to, during a second phase of the boost operation mode (i.e. boost mode of figure 8B), establish a current path from the input node via the inductor (i.e. L) to the output node, and a current path from the input node via the flying capacitor (i.e. Cfb) to a reference potential (i.e. see current paths when SW2-3 is opened).
 	Regarding claim 10: (i.e. figure 7A) wherein the power converter is configured to, during a first phase of a buck-boost operation mode (i.e. buck mode of figure 7A), establish a current path from the input node via the flying capacitor (i.e. Cfb) and via the inductor (i.e. L) to the output node (i.e. see current path when SW2-1 is opened).
 	Regarding claim 11: (i.e. figure 7B) wherein the power converter is configured to, during a second phase of the buck-boost operation mode (i.e. mode of figure 7B), establish a current path from the input node via the inductor (i.e. L) to the output node, and a current path from the input node via the flying capacitor (i.e. Cfb) to a reference potential (i.e. see current paths when SW2-3 is opened).
 	Regarding claim 12: (i.e. figure 7C) wherein the power converter is configured to, during a third phase of the buck-boost operation mode (i.e. mode of figure 7C), establish a current path from a reference potential via the inductor (i.e. L) to the output node, and a current path from the input node via the flying capacitor (i.e. Cfb) to the reference potential (i.e. see current paths when SW2-3 is opened).
 	Regarding claim 15: (i.e. figures 4-8C) wherein the power converter is configured to use the second switching element (i.e. SW2-2) for sensing a current through the inductor (i.e. current sensing when Cfb is recharged when current flowing through SW2-1 and SW2-4).
 	Regarding claims 16-19, 21-27 and 30: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).
 	Regarding claim 20: (i.e. figure 4-8C) further comprising - coupling a fifth switching element (i.e. SW2-5) between the inductor node (i.e. Vx) and the reference potential (i.e. ground).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838